DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A: Figures 1-4, claims 1-4, 28 and 31 in the reply filed on 11/11/2022 is acknowledged.
3.	Claims 5-27, 29-30, 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka (JP S61-186519 U) in view of Dominguez 2013/0277392.
Osaka discloses a tubular container as seen in Figure 1, which comprises a trunk portion (5); a spout portion (2) attached to the other end of the trunk portion, and capable of closing the other end of the trunk portion as seen in Figure 1, wherein on a peripheral portion of the spout portion, the other end of the trunk portion is attached to a surface, of the spout portion, on a side opposite to the one end of the trunk portion as seen in Figure 1; wherein the spout portion includes a closing portion (3) having a plate shape orthogonal to a longitudinal direction of the trunk portion, the peripheral portion is an edge of the closing portion, and on the peripheral portion of the closing portion, the other end of the trunk portion is adhered to a surface, of the closing portion, on the side opposite to the one end of the trunk portion as seen in Figure 1; wherein the closing portion of the spout portion includes a first half cut (6), and a first pull ring (7) provided inside the first half cut. Osaka lacks that the trunk portion having a tubular shape one end of which is closed, and being formed by using a film member containing a resin material. Dominguez teaches the use of a trunk portion that can be formed of a resin or paper material (col. 2, para. [0025]). Dominguez teaches the use of a trunk portion that can be formed of a resin or paper material (col. 2, para. [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Dominguez onto Osaka’s trunk portion by forming the trunk portion with a resin material, in order to provide the desired flexibility and density for the product intended to be stored in the trunk.
With respect to claim 28, the claimed subject matter that the film member has a loop stiffness value (loop length: 60 mm) not greater than 600 mN, in a width direction of the trunk portion as well as the claimed subject matter in claim 31 the film member has a thickness not smaller than 30 µm and not greater than 200 µm. Osaka-Dominguez in combination, is silent to the film member has a loop stiffness value (loop length: 60 mm) not greater than 600 mN, in a width direction of the trunk portion and the film member has a thickness not smaller than 30 µm and not greater than 200 µm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the film member with a loop stiffness value (loop length: 60 mm) not greater than 600 mN, in a width direction of the trunk portion and the film member a thickness not smaller than 30 µm and not greater than 200 µm of Osaka and Dominguez because applicants have not disclosed that having the film member with a loop stiffness value (loop length: 60 mm) not greater than 600 mN, in a width direction of the trunk portion and the film member has a thickness not smaller than 30 µm and not greater than 200 µm provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the film stiffness of Osaka and Dominguez, and applicants’ invention, to perform equally well with either the film member loop stiffness value (loop length: 60 mm) not greater than 600 mN, in a width direction of the trunk portion and the film member thickness not smaller than 30 µm and not greater than 200 µm because both stiffness would perform the same function of holding a product. Therefore, it would have been prima facie obvious to modify Osaka and Dominguez to obtain the invention as specified in claims 28 and 31 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Osaka and Dominguez.
Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754